Citation Nr: 1718818	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  09-45 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a fracture of the pubic ramus, right hip.


REPRESENTATION

Appellant represented by:	Terri Perciavalle, Veteran's Advocate Group, LLC


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In July 2007 the RO granted the Veteran's claim for entitlement to service connection for her residuals of a fracture of the pubic ramus, right hip and assigned a disability evaluation of 0 percent compensable.  The Veteran appealed this decision to the Board.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of the hearing has been associated with the claims file. 

In October 2011 the matter was remanded by the Board to afford the Veteran a VA examination for her right hip condition and further development.  After the appropriate development was completed, the RO granted the Veteran an increased disability evaluation for her right hip condition in September 2013, finding it to be 10 percent disabling effective October 26, 2011.

After a review of the RO's September 2013 findings, the Board again remanded the matter for further development and a VA examination in March 2015.  Once the remand instructions had been complied with, the RO granted the Veteran a disability evaluation of 10 percent for her right hip condition effective October 22, 2006, the day after her discharge from the Navy. 

The issue has since returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  The Veteran's right hip disability has been manifested by impairment of the thigh, limitation of rotation, cannot toe-out more than 15 degrees with the affected leg.

2.  The Veteran's right hip disability has not been manifested by ankylosis of the hip, limitation of extension the thigh to 5 degrees, flail joint of the hip or malunion of the femur with moderate knee or hip disability.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals, fracture pubic ramus, right hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5250, 5251, 5252, 5253, 5254, and 5255 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2016). 

For the increased rating issue, review of the claims folder reveals compliance with the VCAA.  38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in December 2006, November 2011, September 2012 and August 2013.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing her about the information and evidence the VA would seek to provide; and (3) informing her about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, December 2006, November 2011, September 2012 and August 2013 VCAA letters advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Moreover, the November 2011, September 2012 and August 2013 VCAA notice letters advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103 (a) as requiring generic claim-specific notice, and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The December 2006, November 2011, September 2012 and August 2013 VCAA letters were fully sufficient. 

Thus, the Veteran has received all required notice in this case for his increased rating claim, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis). 

With regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notices prior to the rating decision on appeal.  Thus, there is no timing error. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records and several VA examination reports.  For her part, the Veteran has submitted personal statements, arguments from her representative and lay statements.  The Veteran was afforded a hearing before the Board in July 2011.

The Veteran was also afforded VA examinations in April 2007, January 2012, and July 2016.  A September 2016 VA medical opinion was also issued in relation to any possible discrepancies between the VA examinations.  The Board finds that the July 2016 VA examination is adequate, as it is predicated on a review of the Veteran's pertinent medical history as well as on an examination and fully addresses the rating criteria that are relevant to rating the right hip disability in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her increased rating claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  There has been no allegation otherwise made by the Veteran or her representative in this regard.

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned for the Veteran's right hip disability, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

With regard to the claim for a higher rating for the Veteran's service-connected right hip disability, the Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered; it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).

Under DC 5250, a rating of 60 percent is assigned for ankyloses of the hip where it is favorable in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A rating of 70 percent is assigned upon intermediate ankyloses and a rating of 90 percent is awarded upon unfavorable ankylosis, extremely unfavorable ankylosis with the foot not reaching ground, crutches necessitated. 

Under DC 5251 (limitation of extension of the thigh), a rating of 10 percent is assigned when extension is limited to 5 degrees.

Under DC 5252, ratings for limitation of flexion of the thigh are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; flexion limited to 20 degrees is 30 percent rating; and flexion is limited to 10 degrees is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2016).

Under Diagnostic Code 5253, where there is limitation of rotation of the thigh to the point that the claimant cannot toe-out more than 15 degrees, a 10 percent evaluation is assigned.  A 10 percent rating is also assigned where there is limitation of abduction to the point at which the claimant cannot cross her legs.  A 20 percent rating is assigned where there is limitation of abduction of the thigh, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2016). 

Diagnostic Code 5254 provides an 80 percent rating will be assigned for hip flail joint.  38 C.F.R. § 4.71a, Diagnostic Code 5254 (2016). 

Diagnostic Code 5255 provides an 80 percent rating will be assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture); a 60 percent rating will be assigned for 
impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint; a 30 percent rating will be assigned for malunion of the femur with 
 marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2016). 

Normal hip motion is defined as flexion from zero to 125 degrees and abduction from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran contends that her service connected residuals of a fracture of the pubic ramus, right hip is more severe than indicated by the 10 percent disability rating under Diagnostic Code 5299-5253, for impairment of the thigh.

The Veteran's STRs show that in December 2002, while in boot camp, she suffered a stress fracture of the right inferior pubic ramus femoral neck stress fracture.  Throughout her service, the Veteran often complained of chronic right hip pain which impacted her ability to exercise. 

In April 2007 the Veteran was afforded a VA examination, during which she reported pain on a scale of 5/10, precipitated by lifting 40 pounds, sitting or standing for an hour.  The pain resolves on its own upon cessation of the activity.  The examiner found her range of motion for flexion to 125 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 60 degrees and internal rotation to 40 degrees. 

X-rays found the right hip to be normal with no fracture, dislocation or bone destruction, and no soft tissue abnormalities.  The examiner concluded that the Veteran had suffered a right hip fracture that had recovered without sequelae. 

During her July 2011 hearing, the Veteran testified that the pain concentrated in the pubic ramus bone and outer hip, causing her to limp.  She also had constant popping and clicking, as well as difficulty standing, sitting, exercising and climbing stairs.  The Veteran also stated that she lost her job due to taking leave necessitate by her hip.  Her hip pain also impacted her ability to be intimate.  

The Veteran underwent a second VA examination for her hip and thigh in January 2012.  She was given diagnoses of bursitis, stress fracture and bilateral pelvic obliquity with functional leg length discrepancy.  

The Veteran reported pain with certain movements, such as active straight leg raises, prolonged walking and sit ups.  Pain was 5/10 intensity and transient, which resolved when she stopped the aggravating activity.  She denied that flare-ups impacted the function of the hip and/or thigh. 

The examiner found right hip flexion of 125 degrees or greater with painful motion beginning at 110 degrees.  Hip extension was greater than 5 degrees with no objective evidence of painful motion.  There were identical findings for the left hip. 

During the exam the Veteran was able to perform repetitive use testing with three repetitions.  The examiner found right hip flexion of 125 degrees or greater.  Hip extension was greater than 5 degrees.  There were identical findings for the left hip. 

Although the Veteran did not have any additional limitation in range of motion of the hip or thigh following repetitive use testing, she did have functional loss and/or functional impairment of the hip and thigh which was characterized by pain on movement.  She also had pain on palpation of the right hip.  The Veteran also showed normal strength in both hips and no evidence of ankyloses. 

The Veteran was afforded a third VA examination in July 2016.  She was diagnosed with bilateral hip strain, right leg length discrepancy, status post fracture, pubic ramus, right hip.  During the examination the Veteran reported flare-ups of the right hip with constant pain that is sometimes mild and sometimes severe.  Her right hip makes popping noises and caused trouble walking, sitting, climbing stairs.  She also reported that she was unable to have sex due to her hip. 

Initial range of motion testing for the right hip revealed abnormal range of motion with flexion to 80 degrees, extension to 15 degrees, abduction to 25 degrees, adduction to 10 degrees, external rotation of 30 degrees and internal rotation of 15 degrees.  Although the Veteran experienced pain in all of the ranges of motion, the abnormal range of motion did not contribute to a functional loss and she was able to cross her legs.  There was also evidence of pain with weight bearing. 

Range of motion testing of the left hip revealed flexion to 110 degrees, extension to 25 degrees, abduction to 40 degrees, adduction to 20 degrees, external rotation to 50 degrees and internal rotation to 30 degrees.  She was able to cross her legs and the abnormal range of motion did not contribute to a functional loss.  The Veteran also experienced pain in all ranges of motion.  There was also evidence of pain with weight bearing. 

The Veteran was able to perform repetitive use testing with at least three repetitions on both hips.  The examiner also noted that pain, fatigue, weakness, lack of endurance and incoordination limited the functional ability of the right hip with repeated use over time and during flare ups.  However, the examiner was unable to describe the functional loss in terms of range of motion because the condition flare-ups vary with the activity performed.

Additional factors contributing to the disability include less movement than normal, weakened movement, instability of station, disturbance of locomotion, interference with sitting and interference with standing.  Muscle strength testing revealed active movement against some resistance during flexion, extension and abduction of both the right and left hips.  The examiner also found that the Veteran's conditions impact her ability to form occupational tasks including walking, hiking, climbing stairs and being active. 

A medical opinion was also provided pursuant to the Board's March 2015 remand instructions, which addressed the discrepancies between the January 2012 and August 2013 VA examinations regarding whether the Veteran experience pain on motion in her right hip.  The September 2016 opinion noted that no August 2013 examination was associated with the file.  It appears there is no August 2013 examination, but rather, the January 2012 examination appears twice in the claims file, but is dated as associated with the file in August 2013. 

The examiner was also asked to address and reconcile any discrepancy between previous VA examinations regarding functional loss.  He was also instructed to specifically address the Veteran's reports of constant pain, popping, clicking, and occasional instability and a limp in her gait due to pain in her right hip. 

In describing the discrepancies between examinations, the examiner stated, different subjective findings on exams performed by three different providers over nine years does not necessarily represent a "discrepancy".  The different findings may represent inter-examiner variation, differing threshold of reporting by the patient, progression of the hip condition, or contribution of another condition.  The examiner was unable to resolve this "discrepancy" without resorting to conjecture. 

In regards to the Veteran's reports of constant pain, popping, clicking, and occasional instability and a limp in her gait, the examiner stated there is no information in the records that provides a clear hip etiology for the symptoms of popping and clicking, which is not consistent with either a healed pubic ramus stress fracture or hip strain.  There is no diagnosis to explain the etiology of these symptoms.  

When addressing the Veteran's difficulty standing for long periods, climbing stairs and wearing high heels, the examiner reported that the Veteran's symptoms are subjective and thus cannot be objectively measured or confirmed.  The symptoms of pain in the right hip with standing for long periods, climbing stairs and wearing high heels may be attributable to right hip strain.  

The examiner also discussed whether pain significantly limits functional ability during flare-ups or following repeated use.  He wrote that the Veteran states that her subjective pain significantly limits her functional ability during flare-ups and following repeated use in the July 2016 examination.  The relevant range of motion measurements are documented in the examination report.  

An increased rating of 60 percent under DC 5299-5250 is not warranted, because there is no evidence of ankylosis of the hip.  Similarly, a disability evaluation of 20 percent pursuant to DC 5299-5252 is not warrant, because the Veteran's thigh is not limited in flexion to 30 degrees.  Rather, her most recent exam showed flexion of the right hip to 80 degrees. 

In this case, the evidence of record regarding the right hip disability does not provide a basis for assigning an initial rating in excess of 10 percent for impairment of the thigh under Diagnostic Code 5299-5253, which is the current Diagnostic Code the Veteran is rated under.  At no time during the pendency of the appeal has the Veteran ever been assessed with limitation of abduction motion lost beyond 10 degrees, which would entitle her to the next highest rating of 20 percent under Diagnostic Code 5253.  In fact, the Veteran at the most has been limited to right hip flexion of 80 degrees as shown in the July 2014 VA examination report.  The preponderance of the evidence is against a rating in excess of 10 percent under Diagnostic Code 5253 during any period of the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2016).

An increased disability evaluation of 80 percent under DC 5254 is not warranted, because there is no evidence of flail joint of the hip.

Pursuant to DC 5299-5255 a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability.  The April 2007 x-ray of the Veteran's right hip showed no fracture, dislocation or bone destruction.  There was also no soft tissue abnormality noted.  Therefore, an increased disability rating of 20 percent is not warranted. 

Extraschedular Considerations

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal has the Veteran's right hip disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321 (b)(1) (2016).  In this case, the Board finds that the applicable schedular criteria are adequate to rate each of the disabilities under consideration during all periods under consideration.  The rating schedule fully contemplates the described symptomatology consisting of pain and reduced functionality, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate these disabilities.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008).









ORDER

Entitlement to an initial rating in excess of 10 percent from October 22, 2006, for residuals of a fracture of the pubic ramus, right hip is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


